Title: Josef Yznardy to Thomas Jefferson, 31 August 1811
From: Yznardy, Josef
To: Jefferson, Thomas


          
                     Exmô. Senôr 
                     Rota 
                        31. de Agosto de 1811
          Muy Senôr mio y de mi mayor veneracion y respeto: Mucho tíempo hace caresco de la complacencía de savér de la salud de V.E. qe celebraré sea la mas robusta, la mía es bien endeble, despues de haver pasado, tantas fatígas, desvelos, y perdídas desde la entrada de las tropas Imperiales en este Pais, qe si no me hallase tan cargado de años y familia, y de propiedad fincal, me trasladaría á esa, á finalizár mis dias con algun descanso.
           
		    
		  Para qe V.E. se convenza de la míseria en qe deve estár la España, se exîgen 72. p% de contribucion sobre las fincas ùrbanas, y 90. sre. las rùsticas, y sobre lo industrial y Comercio, por requisiciones forzadas á los tenedores de la especie, reduciendo
				los Pueblos á imponderable miseria, agregandosele á esto, qe las Cosechas del año pasado y preste han sido tan escàsas de granos y liquidos, qe la libra de pan vale díez cientos, y el quartillo de vino lo mismo, la libra de Carne treinta, y á proporcion todo comestible.
          En mi particular hasta aqui he ido pasando, teniendo qe pagar diariamte diez fuertes de contribucn qe si dura mucho, no será posible soportarla, y no hay otra felicidad, qe la de no haver enfermedades, pero és indispensable haya hambre el año proxîmo, si no se verifica importacíon.
          En medio de estas calamidades, yò no me he olvidado de la amistad de V.E. y pr cuya felicidad anhelo, suplicandole tenga la bondad de qe reciva yó la satisfaccion de vèr letra suya, pues desde el 5. de Febrero del año pasado, qe vine de Cadiz á esta á visitár mi familia, se me privò oficialmente de toda comunicacion con dha. Cíudad, ignorando quanto à pasado y pasa en ella, teniendo la pena de hallarme una hora distante de
				navegacion, sín tener noticias verdaderas de ella, hasta qe Díos quiera, pues crèo està muy distante, y sin otro motivo tengo el honor de repetír á V.E. la sinceridad de mi respeto, rogando á Díos gue. su vida ms as.
          Exmo. Señor B.S.M. de V.E. su mas atento y Segro Servidor.
                     Josef Yznardi
          
          Editors’ Translation
          
            
                     Dear Sir 
                     Rota 
                        31. August 1811
            My dear Sir and with my greatest veneration and respect: it has been a while since I have had the pleasure to learn of your health, which I pray is very robust; mine is very weak, having suffered so much fatigue, sleeplessness, and so many losses since the imperial troops entered this country, that if I did not feel so tied down by old age, family, and property, I would move and end my days in peace.
             
		    
		  To convince you of the misery that exists in Spain, they are demanding 72 percent in taxes on urban properties and 90 percent on rural ones, and on industry and trade; because of forced requisitions in kind, the villages are reduced to
			 incalculable misery and, in addition, the harvests of last year and this year have been so scanty in grains and liquids that a pound of bread costs ten cents, and a quart of wine the same, a
			 pound of
			 meat thirty, and so on for all the other foodstuffs.
            This situation, having to pay taxes of ten fuertes a day, if it goes on for very long, will be untenable, and there is no happiness, other than that of not being sick; but famine next year is certain if we do not import food.
            In the midst of these calamities, I have not forgotten your friendship and I long for your happiness, begging you to have the goodness to provide me with the satisfaction of receiving a letter from you, because since 5 February of last year, when I came here from Cádiz to visit my family, I have been officially deprived of all communication with that city; not knowing what has happened and is happening there, suffering in finding myself an hour away,
			 without having real news of it, until God wishes it, which I think is very far off in the future, and with no other motive I have the honor to repeat to you the sincerity of my respect, praying
			 that
			 God preserves your life for many years.
            Dear Sir I kiss your hand. Your most attentive and loyal servant.
                     Josef Yznardi
          
        